DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 	Claims 1-11 and 13-20 are pending. 
	Claims 1-11 and 13- 20 are rejected under 35 USC § 103.
	Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.

Applicant argues that Alameldeen merely disclose operations related to a write miss and paragraphs [0050] and [0057] of Alameldeen is irrelevant to operations related to a read miss indicating that data is not successfully read from a cache. Accordingly, Alameldeen fails to disclose the amended claimed feature.
Examiner disagrees and points out that Alameldeen [0050], [0020], [0059] teaches handling read miss and allocating entry during a read miss and also teaches that the read policy would be enforced in a manner analogous to the manner used to handle write miss. Examiner also quoted Thompson teaching read miss that addresses restricted and non-restricted cache entries. Both arts individually and in combination teaches the amended claim limitation.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


 Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mosek	(US 20080276058 A1) in view of Alameldeen (US 20140281248 A1) further in view of Thompson (US 20080052467 A1).

Regarding Claim 1 Mosek discloses: 
A data write system, comprising:
 	a main memory (Mosek: FIG. 1, storage device 10), comprising a restricted region (Mosek: FIG. 1, restricted area 16) and a non-restricted region (Mosek: FIG. 1, restricted area 18)  (Mosek: [0077] "... FIG. 1 ... A computing system 2 (A data write system) … a storage device 10 having a controller 12 and a storage area 14. Storage area 14 has a restricted area 16 and a non-restricted area 18."  );


	Alameldeen discloses:
a cache memory, coupled to the main memory, wherein the cache memory comprises a plurality of ways (Alameldeen: [0044] "In at least one embodiment, cache memory 300 includes a data array 306 and a tag array 304, each of which is arranged with N columns or ways 308-1 through 308-N and Q rows or sets 310-1 through 310-Q. In some embodiments, each entry 320 in tag array 304 includes a cache tag 321 and a status portion 322. In some embodiments, each entry 330 in data array 306 represents a contiguous portion of system memory."); and 
a core processing circuit coupled to the cache memory, wherein the core processing circuit comprises a logic circuit, wherein the logic circuit is configured to select one of the ways as a selected way according to an access address of the main memory, the restricted region, and mode setting information, to write data corresponding to the access address into the selected way (Alameldeen: [0048]-[0062], [0077]-[0078] teaches cache controller (core processing circuit) that implements read/write partition policies and prefetch policies, accesses or otherwise obtains information including LRU data, transaction data, an over limit flag, read/write partition limit, prefetch read/write limit, uses a scoreboard containing number of clean/dirty and prefetch read/write ways in each line/block/set. Using scoreboard, LRU and transaction data, controller implements read/write partition, prefetch and 

	Both Mosek and Alameldeen represent works within the same field of endeavor, namely efficient storage system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Mosek in view of Alameldeen as it represents a combination of known prior art elements according to known methods (secure and authorize data access system of Mosek using set associative cache of Alameldeen that records detailed entry info of each way in the cache) to yield a secure and efficient memory access system (see also Alameldeen [0044], [0048]-[0062], [0077]-[0078]).
While the teaching of Mosek’s restricted and non-restricted region can be combined to the teachings of cache in Alameldeen to produce restricted and non-restricted region in cache. Examiner is quoting an additional reference from Thompson 
Thompson discloses a core processing circuit coupled to the cache memory, wherein the core processing circuit comprises a logic circuit, wherein the logic circuit is configured to select one of the ways as a selected way according to an access address of the main memory, the restricted region, and mode setting information, to write data corresponding to the access address into the selected way, wherein the mode setting information records that each of the ways of the cache memory is a restricted way corresponding to the restricted region or a non-restricted way corresponding to the non-restricted region (Thompson: [0015]-[0016] teaches a cache control module having normal way mask module and a restricted way mask module and the output of these two module is provided as input to a multiplexer and the multiplexer select input decides whether a restricted or non-restricted way should be selected. The select input is provided by the data requesting agent. The restricted and normal module comprise a plurality of fields where each field corresponds to one of the plurality of ways of the cache and wherein access to a particular way of the cache is controlled based on the value (i.e., 0 or 1) stored at the field of the cache mask associated with a particular way and these fields constitutes the mode setting information. Thompson [0031]-[0032] teaches restricted/normal way select is based on access address).
Both Mosek/Alameldeen and Thompson represent works within the same field of endeavor, namely efficient storage system. It would therefore have been obvious to one 
Mosek/Alameldeen/Thompson discloses wherein when a cache miss indicating that data to be read does not exist in the cache memory occurs, the logic circuit determines whether the access address belongs to the non-restricted region, wherein when the access address belongs to the non-restricted region, the logic circuit determines whether there is at least one non-restricted way, wherein when the logic circuit determines that there is no non-restricted way, the core processing circuit performs a first reading process to the main memory (Alameldeen: [0018]-[0019], [0050], [0057] teaches handling write miss by writing back a modified entry to memory or a higher level of cache and then writing to that modified entry when number of modified entry reaches the limit of modified entry and writing to a clean or invalid entry when the write partition is not full i.e. modified entry is less than the limit. Alameldeen: [0050] also teaches handling read miss – ‘cache controller 222 may, in at least one embodiment, process the next available read miss that maps to the set that is in the over limit condition to evict a modified entry, thus allocating an entry for the read miss’. Alameldeen: [0020], [0059] teaches allocating in compliance with the write policy recognizing W, a way of a set associated with the read address to cache read data associated with the read instruction upon detecting a read address of a read instruction missing in the data cache. Also teaches that the read ).
Both Mosek/Alameldeen and Thompson represent works within the same field of endeavor, namely efficient storage system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Mosek/Alameldeen in view of Thompson as it represents a combination of known prior art elements according to known methods (secure and authorize data access system of Mosek/Alameldeen handling read and write misses using normal/restricted cache way mask of Thompson that records detailed entry info of each way in the cache) to yield a secure and efficient memory access system (see also Thompson [0015]-[0016], [0031]-[0037]).

Regarding Claim 3 Mosek/Alameldeen/Thompson  discloses:
The data write system of claim 1, further comprising:
 a register configured to store the mode setting information (Alameldeen: [0048] teaches read/write partition policies and [0053] teaches status portion, recording various status bits for each entry/way in each set [0077]-[0078], [0091]-[0092] teaches the use of status bits, recording the info about the data in each way of each line and recording status bit information constitutes the same thing as mode setting information in applicant’s system.);

Examiner is quoting an additional reference from Thompson who teaches restricted access policy to control access to one or more partitions of the cache and the access policy typically represents an access restriction to particular cache partitions, such as a restriction to one or more particular cache ways.
Thompson discloses a register configured to store the mode setting information (Thompson: [0015]-[0016] teaches a cache control module having normal way mask module and a restricted way mask module and the output of these two module is provided as input to a multiplexer and the multiplexer select input decides whether a restricted or non-restricted way should be selected. The select input is provided by the data requesting agent. The restricted and normal module comprise a plurality of fields where each field corresponds to one of the plurality of ways of the cache and wherein access to a particular way of the cache is controlled based on the value (i.e., 0 or 1) stored at the field of the cache mask associated with a particular way constitutes the mode setting information. Thompson [0031]-[0032] teaches restricted/normal way select is based on access address).
  
Regarding Claim 4 Mosek/Alameldeen/Thompson discloses:
The data write system of claim 1, wherein when the access address belongs to the restricted region, the logic circuit determines whether there is at least one restricted way, wherein when there is the at least one restricted way, the logic circuit determines whether data in each of the ways is valid, wherein if yes, the logic circuit selects one from the at least one restricted way  to be the selected way (Alameldeen: [0050], [0057] teaches cache miss issues and checks scoreboard and status bits and selects an entry that contains prefetch data (the way containing prefetch data is same as applicant’s restricted way);
 Both Mosek and Alameldeen represent works within the same field of endeavor, namely efficient storage system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Mosek in view of Alameldeen as it represents a combination of known prior art elements according to known methods (restricted data storage of Mosek using status bits of Alameldeen where prefetch/not-prefetch status bits were replaced with the restricted/non-restricted status bits for each way and caching the restricted data in the restricted way within a set in Alameldeen’s system) to yield a secure and efficient memory access system (see also Alameldeen [0050], [0057]).
  Examiner is quoting an additional reference from Thompson who teaches restricted access policy to control access to one or more partitions of the cache and the 
Thompson discloses wherein when a cache miss occurs, the logic circuit determines whether the access address belongs to the restricted region, wherein when the access address belongs to the restricted region, the logic circuit determines whether there is at least one restricted way, wherein when there is the at least one restricted way, the logic circuit determines data in each of the ways is valid, wherein if yes, the logic circuit selects one of the at least one of restricted ways to be the selected way (Thompson: [0015]-[0016] teaches a cache control module having normal way mask module and a restricted way mask module and the output of these two module is provided as input to a multiplexer and the multiplexer select input decides whether a restricted or non-restricted way should be selected. The select input is provided by the data requesting agent. The restricted and normal module comprise a plurality of fields where each field corresponds to one of the plurality of ways of the cache and wherein access to a particular way of the cache is controlled based on the value (i.e., 0 or 1) stored at the field of the cache mask associated with a particular way and these fields constitutes the mode setting information. Thompson [0031]-[0032] teaches restricted/normal way select is based on access address).

Regarding Claim 5 Mosek/Alameldeen/Thompson discloses:
The data write system of claim 4, wherein the logic circuit selects least recently used (LRU) one from the at least one restricted way  to be the selected way according to a LRU algorithm (Alameldeen: [0050] “… The LRU data 342 may, in 
  Examiner is quoting an additional reference from Thompson who teaches restricted access policy to control access to one or more partitions of the cache and the access policy typically represents an access restriction to particular cache partitions, such as a restriction to one or more particular cache ways.
Thompson discloses The data write system of claim 4, wherein the logic circuit selects least recently used (LRU) one from the at least one restricted way  to be the selected way according to a LRU algorithm (Thompson: [0015]-[0016] teaches a cache control module having normal way mask module and a restricted way mask module and the output of these two module is provided as input to a multiplexer and the multiplexer select input decides whether a restricted or non-restricted way should be selected. The select input is provided by the data requesting agent. The restricted and normal module comprise a plurality of fields where each field corresponds to one of the plurality of ways of the cache and wherein access to a particular way of the cache is controlled based on the value (i.e., 0 or 1) stored at the field of the cache mask associated with a particular way and these fields constitutes the mode setting information. Thompson [0031]-[0032] teaches restricted/normal way select is based on access address. Thompson [0021] teaches using least recently used (LRU) one of the at least one of the restricted ways to be selected way.).

Regarding Claim 6 Mosek/Alameldeen/Thompson discloses:
The data write system of claim 5, wherein when the data corresponding to the access address is written into the selected way according to the LRU algorithm, selection information is updated (Alameldeen: [0049], [0057] teaches updating various status info each time a line is allocated, modified, or invalidated or a clean data is modified. Also by definition the LRU algorithm requires keeping track of what was used when. https://web.archive.org/web/20190807091548/https://en.wikipedia.org/wiki/Cache_replacement_policies);
Examiner is quoting an additional reference from Thompson who teaches restricted access policy to control access to one or more partitions of the cache and the access policy typically represents an access restriction to particular cache partitions, such as a restriction to one or more particular cache ways.
Thompson discloses The data write system of claim 5, wherein when the data corresponding to the access address is written into the selected way according to the LRU algorithm, selection information is updated (Thompson [0021] teaches using least recently used (LRU) one of the at least one of the restricted ways to be selected way.).

Regarding Claim 7 Mosek/Alameldeen/Thompson discloses:
The data write system of claim 4, wherein when the logic circuit determines that invalid data is in the ways, the logic circuit selects at least one way corresponding to the invalid data to be the selected way (Alameldeen: [0057] ".. if the available ways include invalid ways as well as ways containing clean data, the method will, in some embodiments, preferentially select one of the invalid entries for caching the write data");
   
Regarding Claim 8 Mosek/Alameldeen/Thompson discloses:
The data write system of claim 4, wherein when the logic circuit determines that there is no restricted way, the core processing circuit performs a reading process to the main memory (Alameldeen: [0050], [0057] teaches cache miss issues and checks scoreboard and status bits and a possible scenario is no prefetch bit set indicating no way containing prefetch data. The way containing prefetch data is similar to applicant’s restricted way.);
Both Mosek and Alameldeen represent works within the same field of endeavor, namely efficient storage system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Mosek in view of Alameldeen as it represents a combination of known prior art elements according to known methods (checking availability of restricted way of Mosek using status bits of Alameldeen where prefetch status bits being 1/0 indicating restricted/non-restricted entries) to yield a secure and efficient memory access system (see also Alameldeen [0050], [0057]).

Regarding Claim 9 Mosek/Alameldeen/Thompson discloses:
The data write system of claim 1, wherein when the access address belongs to the non-restricted region, the logic circuit determines whether there is at least one non-restricted way, wherein when there is the at least one non-restricted way, the logic circuit determines whether 3 of 11Serial No.: 16/872,659 Amdt. Dated September 10, 2021 Reply to Office Action of July 1, 2021 data in each of the ways is valid, wherein if yes, the logic circuit selects one from the at least one non-restricted way  to be the selected way (Alameldeen: [0050], [0057] teaches cache miss issues and checks scoreboard and status bits and a possible scenario is all the ways in a set contains valid data and some prefetch bits are not set indicating some way containing no prefetch data and controller selecting the way containing no prefetch data. The way containing no prefetch data is similar to applicant’s no-restricted way.);
Both Mosek and Alameldeen represent works within the same field of endeavor, namely efficient storage system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Mosek in view of Alameldeen as it represents a combination of known prior art elements according to known methods (checking availability of non-restricted way of Mosek using status bits of Alameldeen where prefetch status bits being 0 indicating non-restricted way) to yield a secure and efficient memory access system (see also Alameldeen [0050], [0057]).
   
Regarding Claim 10 Mosek/Alameldeen/Thompson discloses:
The data write system of claim 9, wherein the logic circuit selects LRU one from the at least one non-restricted way to be the selected way according to a LRU algorithm (Alameldeen: [0050] teaches read/write miss in the prefetch read or 
Both Mosek and Alameldeen represent works within the same field of endeavor, namely efficient storage system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Mosek in view of Alameldeen as it represents a combination of known prior art elements according to known methods (checking eviction of non-restricted way of Mosek using status bits of Alameldeen where prefetch status bits being 0 indicating non-restricted way) to yield a secure and efficient memory access system (see also Alameldeen [0050], [0057]).
 
Regarding Claim 11 Mosek/Alameldeen/Thompson discloses:
The data write system of claim 9, wherein when the logic circuit determines that there is invalid data in the ways, the logic circuit selects at least one way corresponding to the invalid data to be the selected way (Alameldeen: [0057] "... If the available ways include invalid ways as well as ways containing clean data, the method will, in some embodiments, preferentially select one of the invalid entries for caching the write data");
 
Claims 2 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mosek	(US 20080276058 A1) in view of Alameldeen (US 20140281248 A1) in view of Thompson (US 20080052467 A1) and further in view of Kagimasa et al. (US 4851989 A).

Regarding Claim 2 Mosek/Alameldeen/Thompson teaches all the limitation of claim 1. However, Mosek/Alameldeen/Thompson does not teach first and second register containing base and top/limit address of a region.
Kagimasa discloses:
The data write system of claim 1, further comprising:
 a first register configured to store base address information; and (Kagimasa: col 10 claim 1 ln 16 - ln 38 teaches dividing address space into a plurality of address spaces and having a plurality of registers including first register to contain base address (start address) of a region. );
a second register configured to store top address information, wherein the restricted region is defined by the base address information and the top address information (Kagimasa: col 10 claim 1 ln 16 -ln 38 teaches dividing address space into a plurality of address spaces and having a plurality of registers including first register to contain base address (start address) of a region and a second register holding relative addresses that indicates the limit of the region. This first and second address register defines a region in memory);
Mosek/Alameldeen/Thompson and Kagimasa represent works within the same field of endeavor, namely efficient storage system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Mosek/Alameldeen/Thompson in view of Kagimasa as it represents a combination of known prior art elements according to known methods (restricted data caching 

Regarding claim 13 Mosek teaches:
A data write method, comprising:	 [reading base address information and top address information by a logic circuit of a core processing circuit], to determine a restricted region and a non-restricted region of a main memory (Mosek: [0077] "... FIG. 1 ... A computing system 2 (A data write system) … a storage device 10 having a controller 12 and a storage area 14. Storage area 14 has a restricted area 16 and a non-restricted area 18."  ); and 
Mosek teaches a system having a memory that is divided into restricted area/region and non-restricted area/region. However, Mosek does not teach base address and top address that defines the restricted/non-restricted region.
Kagimasa discloses:
reading base address information and top address information by a logic circuit of a core processing circuit, to determine a [restricted region and a non-restricted] region of a main memory (Kagimasa: col 10 claim 1 ln 16-38 teaches dividing address space into a plurality of address spaces and having a plurality of registers including first register to contain base address (start address) of a region and a second register holding relative (top) addresses that indicates the limit of the region. This first and second address register defines a region in memory. Kagimasa: col 11, ln ; 
Mosek and Kagimasa represent works within the same field of endeavor, namely efficient storage system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Mosek in view of Kagimasa as it represents a combination of known prior art elements according to known methods (restricted data caching method of Mosek using base and relative address register to determine/check restricted/non-restricted region as used by Kagimasa) to yield a more secure and more efficient data storage system (see also Kagimasa col 10 claim 1 ln 16 - ln 38).
Mosek/Kagimasa teaches restricted/non-restricted region and base and top address to define a region. However, Mosek/Kagimasa did not teach set associative cache and selecting/replacing ways to write/read data into the right area of the cache.	 Alameldeen discloses:
selecting one of a plurality of ways of a cache memory as a selected way according to an access address of the main memory, the restricted region, and  19Attorney Docket No. 0114973.286US2 mode setting information by the logic circuit, to write data corresponding to the access address into the selected way, wherein the mode setting information records that each of the ways of the cache memory is a restricted way corresponding to the restricted region or a non-restricted way corresponding to the non-restricted region (Alameldeen: [0077]-[0078], [0091]-[0092] teaches the use of status bits, recording the info about the data in each way of each line and recording status bit information constitutes the same thing as mode setting information in 
Mosek/Kagimasa and Alameldeen represent works within the same field of endeavor, namely efficient storage system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Mosek/Kagimasa in view of Alameldeen as it represents a combination of known prior art elements according to known methods (storing restricted data of Mosek/Kagimasa using status bits of Alameldeen that records prefetch/not-prefetch status info of each way and replacing the prefetch bit status info with restricted/non-restricted status of each way and caching the restricted data in the selected restricted way) to yield a secure and efficient memory access system (see also Alameldeen [0048], [0077]-[0078], [0091]-[0092]).
While the teaching of Mosek’s restricted and non-restricted region can be combined to the teachings of cache in Alameldeen to produce restricted and non-restricted region in cache. Examiner is quoting an additional reference from Thompson who teaches restricted access policy to control access to one or more partitions of the cache and the access policy typically represents an access restriction to particular cache partitions, such as a restriction to one or more particular cache ways.
Thompson discloses selecting one of a plurality of ways of a cache memory as a selected way according to an access address of the main memory, the restricted region, and  19Attorney Docket No. 0114973.286US2 mode setting information by the logic circuit, to write data corresponding to the access address into the selected way, wherein the mode setting information records that each of the ways of the cache memory is a restricted way corresponding to the restricted region or a non-restricted way corresponding to the non-restricted region (Thompson: [0015]-[0016] teaches a cache control module having normal way mask module and a restricted way mask module and the output of these two module is provided as input to a multiplexer and the multiplexer select input decides whether a restricted or non-restricted way should be selected. The select input is provided by the data requesting agent. The restricted and normal module comprise a plurality of fields where each field corresponds to one of the plurality of ways of the cache and wherein access to a particular way of the cache is controlled based on the value (i.e., 0 or 1) stored at the field of the cache mask associated with a particular way and these fields constitutes the mode setting information. Thompson [0031]-[0032] teaches restricted/normal way select is based on access address).
Both Mosek/Alameldeen and Thompson represent works within the same field of endeavor, namely efficient storage system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Mosek/Alameldeen in view of Thompson as it represents a combination of known prior art elements according to known methods (secure and authorize data access system of Mosek/Alameldeen using normal/restricted cache way mask of Thompson that records detailed entry info of each way in the cache) to yield a secure and efficient memory access system (see also Thompson [0015]-[0016], [0031]-[0032]).
Mosek/Alameldeen/Thompson discloses when a cache miss occurs indicating that data to be read does not exist in the cache memory occurs, determining whether the access address belongs to the non- restricted region by the logic circuit; when the access address belongs to the non-restricted region, determining whether there is at least one non-restricted way by the logic circuit;  and when there is no non-restricted way, performing a first reading process to the main memory (Alameldeen: [0018]-[0019], [0050], [0057] teaches handling write miss by writing back a modified entry to memory or a higher level of cache and then writing to that modified entry when number of modified entry reaches the limit of modified entry and writing to a clean or invalid entry when the write partition is not full i.e. modified entry is less than the limit. Alameldeen: [0050] also teaches handling read miss – ‘cache controller 222 may, in at least one embodiment, process the next available read miss that maps to the set that is in the over limit condition to evict a modified entry, thus allocating an entry for the read miss’. Alameldeen: [0020], [0059] teaches allocating in compliance with the write policy recognizing W, a way of a set associated with the read address to cache read data associated with the read instruction upon detecting a read address of a read instruction missing in the data cache. Also teaches that the read policy would be enforced in a manner analogous to the manner described above with respect to the write policy. Thompson: [0031]-[0037] teaches handling a cache miss (which includes both read and write miss) that falls in the restricted or non-restricted way.).
Both Mosek/Alameldeen and Thompson represent works within the same field of endeavor, namely efficient storage system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Mosek/Alameldeen in view of Thompson as it represents a combination of known prior 

Regarding claim 14 Mosek/Kagimasa/Alameldeen/Thompson teaches:
The data write method of 13, further comprising:                   	 when a cache miss occurs, determining whether the access address belongs to the restricted region by the logic circuit (Kagimasa: col 10, ln 53 – col11, ln19 in claim 1 teaches reading base address and top/limit address information for checking/determining if address is in a specific region where the specific region can be a restricted region);	 when the access address belongs to the restricted region, determining whether there is at least one restricted way by the logic circuit (Alameldeen: [0050], [0057] teaches cache miss issues and checks scoreboard and status bits and identifies entries that contains prefetch data (similar to applicant’s restricted data in restricted region));	 when there is the at least one restricted way, determining data in each of the ways is valid by the logic circuit (Alameldeen: [0050], [0057] teaches cache miss issues and checks scoreboard and status bits and identifies if the entries/ways contains valid data (clean data is same as valid data)); and	 if yes, selecting one from the at least one restricted way  to be the selected way by the logic circuit (Alameldeen: [0050], [0057] teaches cache miss issues and checks scoreboard and status bits and selects an entry that contains prefetch data (the way containing prefetch data is same as applicant’s restricted way) 
Mosek/Kagimasa and Alameldeen represent works within the same field of endeavor, namely efficient storage system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Mosek/Kagimasa in view of Alameldeen as it represents a combination of known prior art elements according to known methods (restricted data storage of Mosek/Kagimasa using status bits of Alameldeen where prefetch/not-prefetch status bits were replaced with the restricted/non-restricted status bits for each way and caching the restricted data in the restricted way within a set in Alameldeen’s system) to yield a secure and efficient memory access system (see also Alameldeen [0050], [0057]).
Examiner is quoting an additional reference from Thompson who teaches restricted access policy to control access to one or more partitions of the cache and the access policy typically represents an access restriction to particular cache partitions, such as a restriction to one or more particular cache ways.
Thompson discloses when the access address belongs to the restricted region, determining whether there is at least one restricted way by the logic circuit when there is the at least one restricted way, determining data in each of the ways is valid by the logic circuit if yes, selecting one from the at least one restricted way to be the selected way by the logic circuit (Thompson: [0015]-[0016] teaches a cache control module having normal way mask module and a restricted way mask module and the output of these two module is provided as input to a multiplexer .
Regarding claim 15 Mosek/Kagimasa/Alameldeen/Thompson teaches:
The data write method of claim 14, wherein selecting the one from the at least one restricted way  to be the selected way by the logic circuit comprises:	 selecting LRU one from the at least one restricted way  to be the selected way according to a LRU algorithm by the logic circuit (Alameldeen: [0050] “… The LRU data 342 may, in at least one embodiment, be used to determine which entry within a given partition is best selected. Ideally, LRU data 342 includes sufficient information to enable a determination of which entry within a given partition is least recently used.” One possible LRU entry/way may contain prefetch data which is similar to applicant’s restricted way).	Examiner is quoting an additional reference from Thompson who teaches restricted access policy to control access to one or more partitions of the cache and the access policy typically represents an access restriction to particular cache partitions, such as a restriction to one or more particular cache ways.
The data write method of claim 14, wherein selecting the one from the at least one restricted way  to be the selected way by the logic circuit comprises:	 selecting LRU one from the at least one restricted way  to be the selected way according to a LRU algorithm by the logic circuit (Thompson: [0015]-[0016] teaches a cache control module having normal way mask module and a restricted way mask module and the output of these two module is provided as input to a multiplexer and the multiplexer select input decides whether a restricted or non-restricted way should be selected. The select input is provided by the data requesting agent. The restricted and normal module comprise a plurality of fields where each field corresponds to one of the plurality of ways of the cache and wherein access to a particular way of the cache is controlled based on the value (i.e., 0 or 1) stored at the field of the cache mask associated with a particular way and these fields constitutes the mode setting information. Thompson [0031]-[0032] teaches restricted/normal way select is based on access address. Thompson [0021] teaches using least recently used (LRU) one of the at least one of the restricted ways to be selected way.).

Regarding claim 16 Mosek/Kagimasa/Alameldeen/Thompson teaches:
The data write method of claim 15, further comprising:	 when the data corresponding to the access address is written into the selected way according to the LRU algorithm, updating selection information (Alameldeen: [0049], [0057] teaches updating various status info each time a line is allocated, modified, or invalidated or a clean data is modified. Also by definition the LRU ).

Regarding claim 17 Mosek/Kagimasa/Alameldeen/Thompson teaches:
The data write method of 14, further comprising:	 20Attorney Docket No. 0114973.286US2when the logic circuit determines that invalid data is in the ways, selecting at least one way corresponding to the invalid data to be the selected way by the logic circuit (Alameldeen: [0057] ".. if the available ways include invalid ways as well as ways containing clean data, the method will, in some embodiments, preferentially select one of the invalid entries for caching the write data").

Regarding claim 18 Mosek/Kagimasa/Alameldeen/Thompson teaches:
The data write method of 14, further comprising:	when the logic circuit determines that there is no restricted way, performing a reading process to the main memory by the core processing circuit (Alameldeen: [0050], [0057] teaches cache miss issues and checks scoreboard and status bits and a possible scenario is no prefetch bit set indicating no way containing prefetch data. The way containing prefetch data is similar to applicant’s restricted way.).
Regarding claim 19 Mosek/Kagimasa/Alameldeen/Thompson teaches:
The data write method of 13, further comprising:	when a cache miss occurs, determining whether the access address belongs to the non-restricted region by the logic circuit (Kagimasa: col 10, ln 53 – col11, ln19 in claim 1 teaches reading base address and top/limit address information for checking/determining if address is in a specific region where the specific region can be a non-restricted region.);	 when the access address belongs to the non-restricted region, determining whether there is at least one non-restricted way by the logic circuit (Alameldeen: [0050], [0057] teaches cache miss issues and checks scoreboard and status bits and a possible scenario is all the ways in a set contains valid data and some prefetch bits are not set indicating some way containing no prefetch data and controller determining the way containing no prefetch data. The way containing no prefetch data is similar to applicant’s no-restricted way.);	 when there is the at least one non-restricted way, determining data in each of the ways is valid by the logic circuit (Alameldeen: [0050], [0057] teaches cache miss issues and checks scoreboard and status bits and a possible scenario is all the ways in a set contains valid data and some prefetch bits are not set indicating some way containing no prefetch data and controller determining the ways containing valid data. The way containing no prefetch data is similar to applicant’s no-restricted way.); and	 if yes, selecting one from the at least one non-restricted way  to be the selected way by the logic circuit (Alameldeen: [0050], [0057] teaches cache miss issues and checks scoreboard and status bits and a possible scenario is all the ways in a set contains valid data and some prefetch bits are not set indicating some way .
Examiner is quoting an additional reference from Thompson who teaches restricted access policy to control access to one or more partitions of the cache and the access policy typically represents an access restriction to particular cache partitions, such as a restriction to one or more particular cache ways.
Thompson discloses when the access address belongs to the non-restricted region, determining whether there is at least one non-restricted way by the logic circuit;  when there is the at least one non-restricted way, determining data in each of the ways is valid by the logic circuit; and if yes, selecting one from the at least one non-restricted way  to be the selected way by the logic circuit (Thompson: [0015]-[0016] teaches a cache control module having normal way mask module and a restricted way mask module and the output of these two module is provided as input to a multiplexer and the multiplexer select input decides whether a restricted or non-restricted way should be selected. The select input is provided by the data requesting agent. The restricted and normal module comprise a plurality of fields where each field corresponds to one of the plurality of ways of the cache and wherein access to a particular way of the cache is controlled based on the value (i.e., 0 or 1) stored at the field of the cache mask associated with a particular way and these fields constitutes the mode setting information. Thompson [0031]-[0032] teaches restricted/normal way select is based on access address. Thompson [0021] teaches using least recently used (LRU) one of the at least one of the restricted ways to be selected way.).

Regarding claim 20 Mosek/Kagimasa/Alameldeen/Thompson teaches:
The data write method of claim 19, wherein selecting one from the at least one non-restricted way to be the selected way by the logic circuit comprises:	 selecting LRU one from the at least one non-restricted way to be the selected way according to a LRU algorithm by the logic circuit (Alameldeen: [0050] “… The LRU data 342 may, in at least one embodiment, be used to determine which entry within a given partition is best selected. Ideally, LRU data 342 includes sufficient information to enable a determination of which entry within a given partition is least recently used.” One possible LRU entry/way may contain no-prefetch data which is similar to applicant’s non-restricted way).
Examiner is quoting an additional reference from Thompson who teaches restricted access policy to control access to one or more partitions of the cache and the access policy typically represents an access restriction to particular cache partitions, such as a restriction to one or more particular cache ways.
Thompson discloses The data write method of claim 19, wherein selecting one from the at least one non-restricted way to be the selected way by the logic circuit comprises: 	 selecting LRU one from the at least one non-restricted way to be the selected way according to a LRU algorithm by the logic circuit (Thompson: [0015]-[0016] teaches a cache control module having normal way mask module and a restricted way mask module and the output of these two module is provided as input to a multiplexer and the multiplexer select input decides whether a restricted or non-restricted way should be selected. The select input is provided by the data requesting 

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571) 270-1737. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/M.S.H/Examiner, Art Unit 2138

/SHAWN X GU/
Primary Examiner, AU2138